


Exhibit 10.147

 

SECURITY AGREEMENT

(AdCare - Guarantor)

 

THIS SECURITY AGREEMENT (the “Security Agreement”) is made and entered into as
of October 29, 2010 by and between ADCARE HEALTH SYSTEMS INC., an Ohio
corporation (“Debtor”), and GEORGIA LESSOR — BONTERRA/PARKVIEW, INC., a Maryland
corporation (“Secured Party”).

 

RECITALS:

 

A.                                   Capitalized terms used and not otherwise
defined herein shall have the meanings given them in Article I below.

 

B.                                     Lessee has executed and delivered to
Secured Party the Lease pursuant to which the Facilities are leased from Secured
Party.

 

C.                                     As a condition to Secured Party’s
agreement to enter into the Lease, Secured Party has required Debtor to enter
into this Security Agreement and to grant security interests to Secured Party as
herein provided.

 

NOW, THEREFORE, in order to induce Secured Party to enter into the Lease, and
for other good and valuable consideration the receipt and sufficiency of which
hereby are acknowledged, the parties agree as follows:

 

ARTICLE I - DEFINITIONS

 

This Security Agreement is executed and delivered in connection with the Lease. 
Capitalized terms used and not otherwise defined herein shall have the meanings
given them in Lease.  Terms defined in the Commercial Code (as hereinafter
defined) and not otherwise defined in this Security Agreement or in the Lease
shall have the meanings ascribed to those terms in the Commercial Code.  In
addition to the other definitions contained herein, when used in this Security
Agreement the following terms shall have the following meanings:

 

“Collateral” means the collateral described in Article II, Section 2 below.

 

“Commercial Code” means the Uniform Commercial Code, as enacted and in force
from time to time in the State of Maryland.

 

“Facilities” means the healthcare facilities identified on attached Schedule 1.

 

“Lease” means the Third Amended and Restated Master Lease dated as of the date
of this Agreement by Secured Party, as lessor, and Lessee, as lessee of the
Facilities, as such Lease may be amended, modified, renew, or replaced from time
to time.

 

“Lessee” means ADK BONTERRA/PARKVIEW, LLC, a Georgia limited liability company.

 

--------------------------------------------------------------------------------


 

ARTICLE II - AGREEMENT

 

1.                                       GRANT OF SECURITY INTEREST.

 

(a)                                  Debtor hereby grants to Secured Party a
security interest in the Collateral to secure the payment of all amounts now or
hereafter due and owing to Secured Party from Debtor, Lessee and its Affiliates
under the Lease and the other Transaction Documents, or any extension or renewal
thereof, and any and all other obligations incurred in connection therewith,
together with all other obligations or indebtedness of Debtor and its Affiliates
to Secured Party and its Affiliates however created, evidenced or arising,
whether direct or indirect, whether primary, secondary, absolute, contingent or
otherwise, now or hereafter existing (including future advances), due or to
become due, plus all interest, costs, out-of-pocket expenses and reasonable
attorneys’ fees which may be made or incurred by Secured Party in the
disbursement, administration, and collection thereof, and in the protection,
maintenance, and liquidation of the Collateral (the “Liabilities”).

 

(b)                                 If the Debtor shall at any time acquire a
commercial tort claim, as defined in Article 9 of the Commercial Code
(“Article 9”), Debtor shall immediately notify the Secured Party, in a writing
signed by Debtor, of the details thereof and grant to Secured Party in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Security Agreement, with such writing to be in form and substance
satisfactory to Secured Party.

 

2.                                       COLLATERAL.  The “Collateral” covered
by this Security Agreement is all of the personal property described below that
Debtor now owns or shall hereafter acquire or create, immediately upon the
acquisition or creation thereof, which is located at, used in connection with,
or arises out of the operation of, the Facilities, and consisting of the
following:

 

All personal and fixture property of every kind and nature including, without
limitation, all furniture, fixtures, equipment, raw materials, inventory, other
goods, accounts, accounts receivable, contract rights (including rights under
any management agreement or franchise agreement with respect to the Facilities),
rights to the payment of money, prepaid items, choses in action, insurance
refund claims and all other insurance claims and proceeds, commercial tort
claims, chattel paper, electronic chattel paper, documents, instruments,
securities and all other investment property, deposits, deposit accounts, rights
to proceeds of letters of credit, letter-of-credit rights, supporting
obligations of every nature, and general intangibles, including, without
limitation, to the extent permitted by applicable law:

 

(i)                                     all tax refund claims, license fees,
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, copyright applications, rights to sue and recover for past
infringement of patents, trademarks and copyrights, computer programs, computer
software, engineering drawings, service marks, customer lists, goodwill, and all
licenses, permits, agreements of any kind or nature pursuant to which (a) the
Debtor operates or has authority to operate, (b) the Debtor possesses, uses or
has authority to possess or use property (whether tangible or intangible) of
others, or (c) others possess, use, or have authority to possess or use property
(whether tangible or intangible) of the Debtor; and

 

2

--------------------------------------------------------------------------------


 

(ii)           all recorded data of any kind or nature, regardless of the medium
of recording, including, without limitation, all software, writings, plans,
specifications, and schematics; and

 

(iii)          all rights under that certain program of medical assistance,
funded jointly by the federal government and the states, for impoverished
individuals who are aged, blind and/or disabled, and/or members of families with
dependent children, which program is more fully described in Title XIX of the
Social Security Act (42 U.S.C. §§ 1396 et seq.) and the regulations promulgated
thereunder; and

 

(iv)          all rights under that certain federal program providing health
insurance for eligible elderly and other individuals, under which physicians,
hospitals, skilled nursing homes, home health care, and other providers are
reimbursed for certain covered services they provide to the beneficiaries of
such program, which program is more fully described in Title XVIII of the Social
Security Act (42 U.S.C. §§ 1395 et seq.) and the regulations promulgated
thereunder; and

 

(v)                                 any and all contracts, authorizations,
agreements or consents made by or on behalf of any patient or resident of any of
the Facilities, or any other person seeking or obtaining services or goods from
Debtor, pursuant to which Debtor provides skilled nursing care, intermediate
care, personal care and/or assisted living facilities, or any form of patient or
residential care, as well as related services at any of the Facilities (as such
contracts, authorizations, agreements or consents may be amended, supplemented,
renewed, replaced, extended or modified from time to time); including consents
to treatment and assignments of payment of benefits; and

 

(vi)                              the (a) operating licenses for each of the
Facilities, any certificate of need, any other license, permit, approval or
certificate which from time to time, may be issued or is required to be issued
by the United States, any state or local government, or any agency or
instrumentality of any of the foregoing with respect to the construction,
installation or operation of any of the Facilities or any portion or component
of any of the Facilities, the providing of any professional or other services by
the Debtor, the purchase, sale, dispensing, storage, prescription or use of
drugs, medications or the like by Debtor, or any other operations or businesses
of Debtor; and (b) certifications and eligibility for participation by Debtor,
in respect of its operation of any of the Facilities and any related businesses
or operations, in programs or arrangements of or reimbursement from any
third-party payors, including Medicare and Medicaid; and (c) all other licenses
permits and certificates used or useful in connection with the ownership,
operation, use or occupancy of any of the Facilities; and

 

(vii)         all rights to third-party reimbursement contracts for the
Facilities which are now or hereafter in effect with respect to residents or
patients qualifying for coverage under the same, including Medicare and
Medicaid, managed care plans and private insurance agreements, and any successor
program or other similar

 

3

--------------------------------------------------------------------------------


 

reimbursement program and/or private insurance agreements, now or hereafter
existing; and

 

(viii)        all ledgers, printouts, papers, data, file materials and
information pertaining to any of the above described property, relating to any
account debtors in respect thereof, and/or to the operation of the Debtor’s
business relating to the Facilities, and all rights of access to such books,
records, ledgers, printouts, data, file materials and information, and all
property in which such books, records, ledgers, printouts, data, file materials
and information are stored, including but not limited to any computer readable
memory and any computer hardware or software necessary to process such memory,
wherever located.

 

and all rights, remedies, powers and/or privileges of Debtor with respect to any
of the foregoing and all proceeds therefrom owned by Debtor or in which Debtor
has an interest, including proceeds which are now or at any time hereafter in
possession or under the control of Secured Party or in transit by mail or
carrier to or from Secured Party or in the possession of any third party acting
on behalf of Secured Party, without regard to whether Secured Party received the
same in pledge, for safekeeping, as agent for collection or transmission or
otherwise, or whether Secured Party has conditionally released the same.

 

The Debtor acknowledges and agrees that, with respect to any term used herein
that is defined in either (i) Article 9 in effect as of the date this Security
Agreement is signed by the Debtor, or (ii) Article 9 as in force at any time
hereafter, the meaning ascribed thereto with respect to any particular item of
property shall be that under the more encompassing of the two definitions.

 

The description of the Collateral to be included on any financing statements
executed in connection herewith shall be as follows: “All personal property of
Debtor which is located at, used in connection with, or arises out of the
operation of, the Facilities.”

 

3.                                       PERFECTION OF SECURITY INTEREST.

 

(a)                                  Perfection by Filing.  Debtor hereby
irrevocably authorizes Secured Party, at any time and from time to time,
pursuant to the provisions of this Security Agreement, to take any and all
actions Secured Party may reasonably determine to be necessary to assure that
the security interests granted hereby are and remain perfected, including
without limitation, filing financing statements, continuation statements and
amendments thereto that describe the Collateral as all assets of Debtor or words
of similar effect and which contain any other information required by Part 5 of
Article 9 for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including whether that Debtor is
an organization, the type of organization and any organization identification
number(s) issued to the Debtor.  Debtor agrees to furnish any such information
to Secured Party promptly upon request.  Any such financing statements,
continuation statements or amendments may be signed by Secured Party on behalf
of Debtor, and may be filed at any time in any jurisdiction deemed appropriate
by Secured Party.  Debtor further agrees to execute and deliver to Secured
Party, concurrently with Debtor’s execution of this Security Agreement, and at
any time or times

 

4

--------------------------------------------------------------------------------


 

hereafter at the request of Secured Party, all financing statements and
continuation financing statements (where not covered by the first sentence of
this paragraph), assignments, affidavits, reports, notices, letters of
authority, vehicle title notations and all other documents that Secured Party
may reasonably request, in a form reasonably satisfactory to Secured Party, to
perfect and maintain perfected Secured Party’s security interests in the
Collateral.  Debtor also agrees to make appropriate entries on its books and
records disclosing Secured Party’s security interests in the Collateral.

 

(b)                                 Other Perfection, etc.  Debtor shall at any
time and from time to time take such steps as Secured Party may reasonably
request for Secured Party (i) to obtain an acknowledgment, in form and substance
reasonably satisfactory to Secured Party, of any bailee having possession of any
of the Collateral that the bailee holds such Collateral for the benefit of
Secured Party, (ii) to obtain “control” of any investment property, deposit
accounts, letter-of-credit rights or electronic chattel paper, with any
agreements establishing control to be in form and substance reasonably
satisfactory to Secured Party, and (iii) otherwise to insure the continued
perfection and priority of Secured Party’s security interest in any of the
Collateral and of the preservation of its rights therein.  Debtor authorizes
Secured Party to file financing statements describing any statutory liens held
by Secured Party.

 

4.                                       WARRANTIES AND COVENANTS.  In addition
to the warranties and representations, if any, made in the Lease, Debtor
warrants, represents and agrees that:

 

(a)                                  Debtor has rights in or the power to
transfer the Collateral, and is and will be the lawful owner of all of the
Collateral, with the right to subject the Collateral to the security interests
of Secured Party hereunder;

 

(b)                                 Except for the security interests in the
Collateral herein granted to Secured Party and the security interests permitted
pursuant to Sections 6.4 and 8.2.5 of the Master Lease, there are no other
adverse claims, liens, restrictions on transfer or pledge, or security interests
in the Collateral that are known to Debtor, and there are no currently effective
financing statements covering any of the Collateral filed in any public office
created by or known to Debtor prior to the date hereof.  Debtor shall defend
Secured Party against any claims and demands of any and all other persons to the
Collateral inconsistent with this Security Agreement;

 

(c)                                  All of the Collateral that constitutes
tangible personal property is or will be (upon delivery) located at the
Facilities;

 

(d)                                 Except as permitted under the Lease or under
this Agreement, Debtor shall not remove the Collateral from the Facilities
without Secured Party’s prior written consent and shall not use or permit the
Collateral to be used for any unlawful purpose whatsoever.  Except as permitted
under the Lease or hereunder, Debtor shall not remove any Collateral from the
state in which the Facilities are located, without the prior written consent of
Secured Party;

 

(e)                                  Except as permitted under the Lease, Debtor
shall not conduct business under any name at the Facilities other than that
given above or set forth on attached

 

5

--------------------------------------------------------------------------------


 

Schedule 1, nor will Debtor change or reorganize the type of business entity
under which it presently does business, except upon prior and express written
approval of Secured Party, such approval not to be unreasonably withheld,
conditioned or delayed, and, if such approval is granted, Debtor agrees that all
documents, instruments and agreements reasonably requested by Secured Party and
relating to such change shall be prepared, filed and recorded at Debtor’s
expense before the change occurs;

 

(f)                                    Debtor shall not remove any records
concerning the Collateral located at the Facilities nor keep any of its records
concerning the same at any other location other than the principal business
office of Debtor in the State of Ohio unless written notice thereof is given to
Secured Party at least ten (10) days prior to the removal of such records to any
new addresses; and

 

(g)                                 Debtor has the right and power and is duly
authorized to enter into this Security Agreement.  The execution of this
Security Agreement does not and will not constitute a breach of any provision
contained in any agreement or instrument to which Debtor is or may become a
party or by which Debtor is or may be bound or affected.

 

(h)                                 Debtor shall not change its location (as
that term is defined in Section 9.307 of the Commercial Code) without the prior
written consent of Secured Party, such consent not to be unreasonably withheld. 
Debtor shall not change its corporate name without providing Secured Party
thirty (30) days prior written notice.

 

(i)                                     Debtor’s (i) chief executive office is
located in the state of Ohio, (ii) location (as that term is defined in
Section 9.307 of the Commercial Code) is the State of Ohio (the “Debtor State”),
(iii) exact legal name is as set forth in the first paragraph of this Security
Agreement, and (iv) filing number with the Debtor State is 801461.

 

(j)                                     The Debtor shall maintain the Collateral
in good order and repair and with reasonable promptness make all necessary and
appropriate repairs thereto of every kind and nature whether ordinary or
extraordinary, foreseen or unforeseen, or arising by reason of a condition
whether or not existing prior to the date of this Security Agreement.  It is the
intention of this provision that the level of maintenance of the Collateral
shall be not less than that of a first class nursing home operator making use of
the Collateral for its intended use.

 

(k)                                  Intentionally omitted.

 

(l)                                     Except as otherwise permitted pursuant
to the terms of this Security Agreement or the Lease, Debtor will not sell,
lease assign, transfer, grant any other security interest in, pledge, license or
otherwise dispose of or encumber any Collateral to any third party while this
Security Agreement is in effect without the prior and express written consent of
Secured Party.

 

6

--------------------------------------------------------------------------------


 

(m)                               To Debtor’s knowledge, no part of the
Collateral is classified or classifiable as hazardous waste under Federal,
Debtor State and the state in which the Facilities are located environmental
laws and regulations.  Debtor is in full compliance with all Federal, Debtor
State and the state in which the Facilities are located environmental laws and
regulations.

 

5.                                       COLLECTION OF ACCOUNTS.

 

(a)                                  Secured Party conditionally authorizes
Debtor to collect accounts from Debtor’s account debtors provided, however,
after any Event of Default and while it continues, this privilege may be
terminated by Secured Party at any time upon written notice from Secured Party
and, upon mailing such notice, Secured Party shall have all of Debtor’s rights,
title, and interest in the accounts, including a right of stoppage in transit. 
After notice as aforesaid or upon the occurrence of an Event of Default (as
subsequently defined), and subject to the terms of any written intercreditor
agreement entered into by Secured Party with any other creditor of Debtor,
Secured Party may notify any account debtor(s) of Secured Party’s security
interest in Debtor’s accounts and shall be entitled to collect same, and Debtor
will thereafter receive all accounts payments as the agent of and as trustee for
Secured Party and will deliver to Secured Party on the day of receipt, all
checks, cash, drafts, acceptances, notes and other accounts payments and, until
such delivery, Debtor shall not use or commingle any accounts payments and shall
at all times keep all such remittances separate and apart from Debtor’s own
funds, capable of identification as the Secured Party’s property.  After any
Event of Default and while it continues, Debtor shall open all mail only in the
presence of a Secured Party representative, who may remove therefrom any
accounts remittance(s).  Subject to the terms of any written intercreditor
agreement entered into by Secured Party with any other creditor of Debtor,
Secured Party and its representatives are hereby authorized to endorse in
Debtor’s name, any item received by the Secured Party representing any payment
on or proceeds of any of the Collateral, and may sign Debtor’s name upon all
accounts, invoices, assignments, financing statements, notices to debtors, bills
of lading, storage receipts, or other instruments or documents in respect to the
account debtors, the proceeds therefrom, or property related thereto.  Debtor
shall promptly give Secured Party copies of all accounts statements, accompanied
by such additional information, documents, or copies thereof, as Secured Party
may request.  Debtor shall maintain all records with respect to the accounts and
with respect to the general conduct and operation of Debtor’s business,
including balance sheets, operating statements and other financial information,
in accordance with generally accepted accounting principles and as Secured Party
may request.

 

(b)                                 Until such time as Secured Party shall
notify Debtor of the revocation of such power and authority by reason of an
Event of Default (and effective only during the continuance thereof), Debtor
(i) may, only in the ordinary course of business, at its own expense, sell,
lease or furnish under contracts of service any of the inventory normally held
by Debtor for such purpose; (ii) may use and consume any raw materials, work in
process or materials, the use and consumption of which is necessary in order to
carry on Debtor’s business; (iii) replace or dispose of equipment in accordance
with the provisions of the Lease; and (iv) shall, at its own expense, endeavor
to collect, as and when due, all amounts due with respect to any of the
Collateral, including the taking of such action with respect to such collection
as Secured Party may request or, in the absence of such request, as Debtor may
deem advisable.  A sale, lease, furnishing of

 

7

--------------------------------------------------------------------------------


 

services or other transfer of the Collateral as a partial or total satisfaction
of any debt of Debtor shall not constitute a sale in the ordinary course of
business.

 

6.                                       INSPECTIONS/INFORMATION.  Debtor shall
permit Secured Party or its agents upon reasonable written request and during
business hours to have access to and to inspect any of the Collateral.  Secured
Party may from time to time upon reasonable written request and during business
hours inspect, check, make copies of, or extracts from the books, records and
files of Debtor relating to the Collateral, and Debtor shall make the same
available to Secured Party at any reasonable time for such purposes.  Secured
Party is hereby authorized to conduct from time to time such investigation of
Debtor’s continuing creditworthiness as Secured Party deems appropriate
including, without limitation, contact with Debtor’s accountants or other third
parties, and Secured Party is also authorized to respond to any credit inquiries
received from trade creditors or other credit granting institutions.  Debtor
agrees to promptly supply Secured Party with such financial and other
information concerning its financial and business affairs, assets and
liabilities as Secured Party may from time to time reasonably request, and
Debtor agrees that Secured Party or its agents may from time to time verify
Debtor’s continuing compliance with any of Debtor’s warranties and covenants
made in Paragraph 4 above, at Debtor’s cost and expense.

 

7.                                       DEFAULT/REMEDIES.

 

(a)                                  The occurrence of any of the following
shall constitute an Event of Default under this Security Agreement:

 

(i)            An Event of Default as defined in the Lease;

 

(ii)           Debtor fails to observe or perform any other term, covenant or
condition of this Security Agreement and the failure is not cured by Debtor
within a period of thirty (30) days after written notice thereof from Secured
Party; or

 

(iii)          Any representation or warranty of the Debtor contained in this
Agreement proves to be untrue in any material respect.

 

(b)                                 Whenever an Event of Default shall have
occurred and so long as its continues, Secured Party may exercise from time to
time any rights and remedies, including the right to immediate possession of the
Collateral, available to it under the Lease, this Security Agreement or
applicable law.  Secured Party shall have the right to hold any property then in
or upon the Facilities (but excluding any property belonging to patients at the
Facilities) at the time of repossession not covered by this Security Agreement
until return is demanded in writing by Debtor.  Debtor agrees, in case of the
occurrence of an Event of Default and upon the request of Secured Party, to
assemble, at its expense, all of the Collateral at a convenient place acceptable
to Secured Party and to pay all costs of Secured Party of collection of all the
Liabilities, and enforcement of rights hereunder, including reasonable
attorneys’ fees and legal expenses, including participation in bankruptcy
proceedings, and the expenses of locating the Collateral and the expenses of any
repairs to any realty or other property to which any of the Collateral may be
affixed or be a part.  If the Collateral is disposed of at a public sale, the
parties agree that (i) a public sale with at least ten (10) calendar days prior
notice to Debtor and notice to the public by

 

8

--------------------------------------------------------------------------------


 

one publication in a local newspaper is commercially reasonable, and (ii) a
disclaimer of warranties at a public or private sale is commercially
reasonable.  If any notification of intended disposition of any of the
Collateral is required by law, such notification, if mailed, shall be deemed
reasonably and properly given if sent at least ten (10) days before such
disposition, by first class mail, postage prepaid, addressed to the Debtor
either at the address set forth in the notice section hereof, or at any other
address of the Debtor appearing on the records of Secured Party.

 

(c)                                  TO THE EXTENT PERMITTED BY LAW, DEBTOR
AGREES THAT SECURED PARTY SHALL, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT,
HAVE THE RIGHT TO PEACEFULLY RETAKE ANY OF THE COLLATERAL.  DEBTOR WAIVES ANY
RIGHT IT MAY HAVE, IN SUCH INSTANCE, TO A JUDICIAL HEARING PRIOR TO SUCH
RETAKING.

 

(d)                                 The obligations of Debtor under this
Security Agreement, the Lease and other Transaction Documents are
cross-defaulted and cross-collateralized such that upon an Event of Default
under the Lease, this Security Agreement and/or any such other Transaction
Documents, the Secured Party has the right to declare such Event of Default to
be an Event of Default without the benefit of any notice or grace periods
contained under any or all of this Security Agreement, the Lease and the other
Transaction Documents and without limitation to resort to any or all of the
Collateral and the other collateral securing such obligations in pursuit of its
remedies thereunder.

 

(e)                                  Debtor acknowledges and agrees that in the
event that any of the Collateral is sold by the Secured Party for credit, then
credit shall be made against the Liabilities only as, if and when cash payments
are actually received by the Secured Party for such Collateral.

 

8.                                       INDEMNITY.  In addition to the
indemnities set forth in the Lease, Debtor shall protect, indemnify and hold
harmless Secured Party and its officers, employees, directors and agents from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, and out-of-pocket costs and expenses whatsoever (including, without
limitation, reasonable attorneys’ fees and expenses) imposed upon or incurred by
or asserted against Secured Party or its officers, employees, directors or
agents, by reason of the ownership, use, construction and operation of the
Collateral by Debtor, its officers, directors, servants, agents and employees or
by reason of enforcement of Secured Party’s rights hereunder or under the
Lease.  As used in this Security Agreement, the term “attorneys’ fees” includes
fees incurred in any appeal and/or enforcement proceedings.  In case any action,
suit or proceeding is brought against Secured Party by reason of the enforcement
of Secured Party’s rights hereunder or under the Lease, Debtor, upon request of
Secured Party, shall at Debtor’s expense cause such action, suit or proceeding
to be resisted and defended by counsel approved by Secured Party with respect to
proceedings and matters involving Secured Party.  Any amounts payable to Secured
Party under this Section 8 which are not paid within thirty (30) days after
written demand therefore shall bear interest at the Overdue Rate as specified in
the Lease from the date of such demand, and such amounts, together with such
interest, shall be indebtedness secured by this Security Agreement.  The
obligations of Debtor under this Section 8 shall survive the expiration or
earlier termination of the Term of the Lease.

 

9

--------------------------------------------------------------------------------


 

9.                                       GENERAL.

 

(a)                                  Time.  Time shall be deemed of the essence
with respect to this Security Agreement.

 

(b)                                 Condition of Collateral.  Secured Party
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if it takes such action for
that purpose as Debtor requests in writing, but failure of Secured Party to
comply with any such request shall not of itself be deemed a failure to exercise
reasonable care.  Failure of Secured Party to preserve or protect any rights
with respect to such Collateral against any prior parties shall not be deemed a
failure to exercise reasonable care in the custody and preservation of such
Collateral.

 

(c)                                  Waivers.  Any delay on the part of Secured
Party in exercising any power, privilege or right under the Lease, this Security
Agreement or under any other Transaction Document shall not operate as a waiver
thereof.  No single or partial exercise thereof, or the exercise of any other
power, privilege or right shall preclude other or further exercise thereof, or
the exercise of any other power, privilege or right.  The waiver by Secured
Party in writing of any default by Debtor shall not constitute a waiver of any
subsequent defaults but shall be restricted to the default so waived.

 

(d)                                 Rights Cumulative.  All rights, remedies and
powers of Secured Party hereunder are irrevocable and cumulative, and nothing
contained herein shall be construed as in any way modifying, limiting, creating
an alternative to or exclusive of, and shall be in addition to all rights,
remedies and power is given by the Lease, any other Transaction Document or the
Commercial Code, or any other applicable rules of decision, regulations or laws
now existing or hereafter enacted.

 

(e)                                  Rules of Construction.  In this Security
Agreement, words in the singular include the plural, and in the plural include
the singular; words of the masculine gender include the feminine and the neuter,
and when the sense so indicates words of the neuter gender may refer to any
gender and the word “or” is disjunctive but not exclusive; and the words
“include”, “including” or “includes” are not limiting terms.  The captions and
section numbers appearing in this Security Agreement are inserted only as a
matter of convenience.  They do not define, limit or describe the scope or
intent of the provisions of this Security Agreement.

 

(f)                                    Severability.  If any term or provision
set forth in this Security Agreement shall be held invalid or unenforceable, the
remainder of this Security Agreement, or the application of such terms or
provisions to persons or circumstances, other than those to which it is held
invalid or unenforceable, shall be construed in all respects as if such invalid
or unenforceable term or provision were omitted.

 

(g)                                 Counterparts.  This Security Agreement may
be executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Security Agreement by
signing and delivering one or more counterparts.

 

10

--------------------------------------------------------------------------------

 

(h)           Successors.  The terms of this Security Agreement shall be binding
upon the Debtor, its successors, assigns, heirs, executors and personal
representatives, including all “new debtors” within the meaning of the
Commercial Code, and shall inure to the benefit of Secured Party, its successors
and any holder, owner or assignee of any rights in the Lease and will be
enforceable by them as their interest may appear.

 

(i)            Enforcement Expenses.  In the event of any action to enforce this
Security Agreement or to protect the security interest of Secured Party in the
Collateral, or to protect, preserve, maintain, process, assemble, develop,
insure, market or sell any Collateral, Debtor agrees to pay the costs owed and
expenses thereof, together with reasonable and documented attorneys’ fees
(including fees incurred in appeals and post judgment enforcement proceedings).

 

(j)            Choice of Law.  THIS SECURITY AGREEMENT SHALL BE CONSTRUED, AND
THE RIGHTS AND OBLIGATIONS OF THE DEBTOR AND SECURED PARTY SHALL BE
DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND, EXCEPT THAT
THE LAWS OF THE STATE WHERE THE COLLATERAL IS LOCATED SHALL GOVERN THIS SECURITY
AGREEMENT (A) TO THE EXTENT NECESSARY TO PERFECT AND/OR ENFORCE THE LIENS
CREATED BY THIS SECURITY AGREEMENT AND TO THE EXTENT NECESSARY TO OBTAIN THE
BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH RESPECT TO THE
COLLATERAL, AND (B) FOR PROCEDURAL REQUIREMENTS THAT MUST BE GOVERNED BY THE
LAWS OF THE STATE IN WHICH THE COLLATERAL IS LOCATED.

 

(k)           Jurisdiction, Venue, Service of Process.  DEBTOR CONSENTS TO IN
PERSONAM JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF THE STATE IN WHICH
THE COLLATERAL IS LOCATED AND MARYLAND AND AGREES THAT ALL DISPUTES CONCERNING
THIS SECURITY AGREEMENT BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE IN WHICH THE COLLATERAL IS LOCATED OR IN MARYLAND.  DEBTOR AGREES THAT
SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD PERMISSIBLE UNDER
THE LAWS OF THE STATE IN WHICH THE COLLATERAL IS LOCATED OR MARYLAND, AND DEBTOR
IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS OF THE
STATE IN WHICH THE COLLATERAL IS LOCATED AND MARYLAND.

 

(l)            Amendments.  No amendment to this Security Agreement shall be
effective unless the same shall be in writing and signed by the party to be
charged.

 

(m)          Notices.  All notices, demands or requests required or permitted to
be given to either party hereto shall be in writing and shall be deemed given if
delivered personally, sent by reputable overnight courier, with acknowledgment
of receipt requested, or mailed by registered, overnight or certified mail, with
full postage paid thereon, return receipt requested (such notice to be effective
on the date such receipt is acknowledged), as follows:

 

11

--------------------------------------------------------------------------------


 

 

Debtor:

 

AdCare Health Systems Inc.
Two Buckhead Plaza
3050 Peachtree Road NW, Suite 570
Atlanta, Georgia 30305
Attention: Chris Brogdon
Tel: (770) 650-7086, ext. 12
Fax: (770) 650-8883

 

 

 

With copy to:

 

Gregory P. Youra, Esq.
Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Parkway, Suite 600
Atlanta, Georgia 30339
Tel: (770) 956-9600
Fax: (770) 956-1490

 

 

 

Secured Party:

 

c/o Omega Healthcare Investors, Inc.
200 International Circle, Suite 3500
Hunt Valley, MD 21030
Attn: Daniel J. Booth
Telephone No.: (410) 427-1700
Facsimile No.: (410) 427-8800

 

 

 

With copy to:

 

Doran Derwent, PLLC
5960 Tahoe Dr., SE, Suite 101
Grand Rapids, Michigan 49546
Attn: Mark E. Derwent
Telephone No.: (616) 451-8690
Facsimile No.: (616) 451-8697

 

or to such place and with such other copies as a Debtor or Secured Party may
designate for itself by written notice to the other.  The parties hereby agree
that a notice sent as specified in this paragraph at least ten (10) days before
the date of any intended public sale or the date after which any private sale or
other intended disposition of the Collateral is to be made shall be deemed to be
reasonable notice of such sale or other disposition.

 

(n)           Joint Preparation.  This Security Agreement shall be deemed to
have been prepared jointly by the parties hereto.  Any ambiguity herein shall
not be interpreted against any party hereto and shall be interpreted as if each
of the parties hereto had prepared this Security Agreement.

 

(o)           Entire Agreement.  This Security Agreement, the schedules and
exhibits hereto and the agreements and instruments required to be executed and
delivered hereunder set forth the entire agreement of the parties with respect
to the subject matter hereof and supersede and discharge all prior agreements
(written or oral) and negotiations and all contemporaneous oral agreements
concerning such subject matter and negotiations.  There are no oral conditions
precedent to the effectiveness of this Security Agreement.

 

12

--------------------------------------------------------------------------------


 

(p)           Joint and Several.  If more than one Debtor has signed this
Security Agreement, their obligations shall be joint and several.

 

Signatures follow.

 

13

--------------------------------------------------------------------------------


 

SECURED PARTY:

 

GEORGIA LESSOR — BONTERRA/PARKVIEW, INC.

 

 

By:

/s/ Daniel J. Booth

 

Name:

Daniel J. Booth

 

Title:

Chief Operating Officer

 

 

 

STATE OF MARYLAND

)

 

) SS

COUNTY OF BALTIMORE

)

 

This instrument was acknowledged before me on the 28th day of October, 2010, by
Daniel J. Booth, the Chief Operating Officer of GEORGIA LESSOR —
BONTERRA/PARKVIEW, INC., a Maryland corporation, on behalf of said corporation.

 

Notary Public

 

 

/s/ Judith A. Jacobs

 

--------------------------------------------------------------------------------


 

DEBTOR:

 

ADCARE HEALTH SYSTEMS INC., an Ohio corporation

 

 

By:

/s/ David A. Tenwick

 

 

David A. Tenwick

 

 

Chairman

 

 

 

STATE OF OHIO

)

 

) SS

COUNTY OF DELAWARE

)

 

The foregoing instrument was acknowledged before me this 29 day of October,
2010, by David A. Tenwick, who is the Chairman of ADCARE HEALTH SYSTEMS INC., an
Ohio corporation, on behalf of such corporation.

 

 

 

/s/ Amanda R. Norris

 

Notary Public, Marion County, Ohio

 

My Commission Expires: April 1, 2015

 

--------------------------------------------------------------------------------
